         Case 1:19-cv-11605-WGY Document 81 Filed 08/25/21 Page 1 of 2



PATRICIA A. WASHIENKO (BBO 641615)
pwashienko@fwlawboston.com
BRENDAN T. SWEENEY (BBO 703992)
bsweeney@fwlawboston.com
FREIBERGER & WASHIENKO, LLC
211 Congress Street, Suite 720
Boston, Massachusetts 02110
Telephone: 617-723-0008
Fax: 617-723-0009

Attorneys for Non-Party Witness Mina Koide

                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

         Plaintiff,

v.

WELLINGTON MANAGEMENT                                  Civ. Action No. 19-cv-11605-WGY
COMPANY LLP AND CHARLES
ARGYLE

         Defendants.



                        NOTICE OF APPEARANCE OF COUNSEL

       Now comes the undersigned and hereby notifies the Court and parties of the entry of

appearance of Patricia A. Washienko of Freiberger & Washienko LLC as counsel for non-party

witness Mina Koide for the limited purpose of filing a Motion to Quash the Subpoena served by

the Plaintiff, Gigi Kai Zi Chan, in the above-captioned matter.

                                                     Respectfully Submitted,

                                                     /s/ Patricia A. Washienko
                                                     Patricia A. Washienko, BBO# 641615
                                                     pwashienko@fwlawboston.com
                                                     Brendan T. Sweeney, BBO # 703992
                                                     bsweeney@fwlawboston.com
                                                1
         Case 1:19-cv-11605-WGY Document 81 Filed 08/25/21 Page 2 of 2




                                                     FREIBERGER & WASHIENKO, LLC
                                                     211 Congress Street, Suite 720
                                                     Boston, MA 02110
                                                     p: 617.723.0008 f: 617.723.0009

Dated: August 25, 2021

                                 CERTIFICATE OF SERVICE

I hereby certify that on August 25, 2021, this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing.

                                              /s/ Patricia A. Washienko
                                              Patricia A. Washienko




                                                 2
